                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

             Plaintiff,
                                                     Case No. 17-cr-113-pp
      v.

PABLO HIDALGO-SANCHEZ,

            Defendant.
______________________________________________________________________________

        ORDER DENYING DEFENDANT’S MOTION TO MODIFY BAIL
                               (DKT. NO. 706)
______________________________________________________________________________

      On November 12, 2019, after a jury trial, the jury found the defendant

guilty of conspiring with others to possess with intent to distribute and to

distribute more than fifty grams of methamphetamine, more than a kilogram of

heroin and more than five kilograms of cocaine. Dkt. No. 630. Under 21 U.S.C.

§§841(b)(1)(A)(i), (ii) and (viii), the offense of conviction carries a mandatory

minimum sentence of ten years in custody and a maximum penalty of life in

prison. Under 18 U.S.C. §3143(a)(2), the court must detain the defendant

pending sentencing unless it finds (a) that there is a substantial likelihood that

a motion for acquittal or a new trial will be granted, or that the government will

not be recommending a prison sentence, and (b) that there is clear and

convincing evidence that the defendant is not likely to flee or to pose a danger

to any other person or the community.

      The defendant asks the court to hold a detention hearing to consider

whether to release him on conditions. Dkt. No. 706. He indicates that he has
                                          1

        Case 2:17-cr-00113-PP Filed 04/27/20 Page 1 of 10 Document 710
been detained at the Kenosha County Detention Center since his arrest, that

on April 15, 2020 the defendant reported to his counsel that he felt ill and

described symptoms consistent with COVID-19, that staff members at KDC

had tested positive for COVID-19, that the Wisconsin Department of

Corrections is taking steps to reduce the state prison population and that

federal courts are considering requests for release from federal pretrial

detainees. Id.

      The government opposes the motion. Dkt. No. 709. It recounts some of

the evidence presented during the almost two-week trial. Id. at 2. It cites

numerous cases holding that the “danger to the community” referenced in 18

U.S.C. §§3142 and 3143 is not just the danger of violence, but also the danger

that the defendant will engage in criminal activity if released. Id. at 3. The

government also asserts that at previous detention hearings before the

magistrate judge, the government presented evidence that the defendant might

have threatened to harm a co-defendant. Id. at 4. The government points out

that there is an immigration detainer pending for the defendant. Id. Finally, the

government notes that the defendant has not asserted that he is a member of a

group known to be particularly vulnerable to severe infection if diagnosed with

COVID-19, that KCDC has taken precautions to keep the inmate population

safe, that as of the date of the government’s response, no inmates at KCDC had

been diagnosed with the virus and that the defendant’s proposed release plan—

to live with his wife and young children—would pose a danger by exposing his

family to the virus. Id. at 4-6.


                                         2

        Case 2:17-cr-00113-PP Filed 04/27/20 Page 2 of 10 Document 710
      Reviewing the factors in §3143(a)(2), the court concludes that the

defendant has not met his burden for overcoming the presumption of

detention. The government must seek a sentence of imprisonment, because the

defendant is subject to a mandatory minimum sentence of ten years. So the

defendant cannot make a finding under §3143(a)(2)(A)(ii). The defendant has

filed a motion entitled “Defendant’s Rule 29 Motion Challenging the Sufficiency

of the Evidence.” Dkt. No. 628. Because Fed. R. Crim. P. 29 governs motions

for a judgment of acquittal, the court assumes that that is what the defendant

is seeking. The court has not ruled on that motion, although based on what the

court saw and heard at trial, the court does not see a substantial likelihood

that it will grant that motion. But assuming, for the sake of argument that the

court thought there was a substantial likelihood that it would grant that

motion (§3143(a)(2)(A)(i)), the defendant has not demonstrated by clear and

convincing evidence that he is not likely to flee or pose a danger to the

community.

      The defendant indicates that he has no criminal record. Dkt. No. 706 at

5. The prior record check prepared by probation at the time of his arrest

indicates that the defendant was picked up by Customs and Border Patrol in

May of 2008 for illegally entering the United States and misrepresenting or

concealing facts, spent three days in jail and then was subjected to expedited

removal. Dkt. No. 4 at 2. The offense of conviction occurred between January 1,

2016 and June 20, 2017, and the defendant was here in Milwaukee at that

time, which demonstrates that he re-entered the United States sometime after


                                        3

       Case 2:17-cr-00113-PP Filed 04/27/20 Page 3 of 10 Document 710
his 2008 expedited removal. The bond study indicated that the Department of

Homeland Security reported that there was an immigration detainer on the

defendant and that he is subject to deportation. Dkt. No. 91 at 2. The fact that

the defendant is not a citizen and has unlawfully entered the United States at

least twice shows that he presents a danger of again illegally re-entering the

United States. As the government notes, if this court were to release the

defendant, he would be taken into ICE custody on the detainer. His history,

and the fact that he has young children here (at the time of his arrest, he had a

six-year-old daughter and a three-year-old son, as well as a baby on the way,

dkt. no. 91 at 1), indicate that he presents a risk of illegal reentry.

      More concerning, however, is that the defendant presents a danger that

he will continue to commit drug offenses if released. The bond study prepared

in September 2017 indicated that the defendant had little in the way of legal

employment. He reported having worked “on and off” for a temp staffing

company in 2016, obtaining sporadic work through his own construction

company (Sanchez Construction of Wisconsin LLC)1 between 2015 and 2017

and managing a bar for one month in 2017. Dkt. No. 91 at 2. These facts,

combined with the evidence at trial, support an inference that the defendant

supported himself and his children through a combination of sporadic legal



1
 The Wisconsin Department of Financial Institutions web site indicates that
this company was administratively dissolved on March 17, 2018, and that it
had been delinquent on its corporate records since January of 2017.
https://www.wdfi.org/apps/CorpSearch/Details.aspx?entityID=S104791&has
h=1400337486&searchFunctionID=36b8941b-afce-4803-8e92-
709c742e8a49&type=Simple&q=sanchez+construction+of+wisconsin+llc.
                                          4

        Case 2:17-cr-00113-PP Filed 04/27/20 Page 4 of 10 Document 710
income, his girlfriend’s income of $1,300 per month and income from drug

dealing. As the court has noted, the defendant was illegally in the country

during the period of the conspiracy, indicating that he was willing to engage in

criminal conduct despite his knowledge that calling attention to himself could

cause him to be deported. The conspiracy of which the defendant was

convicted spanned eighteen months, involved numerous co-conspirators and

involved significant amounts of heroin, cocaine and methamphetamine moving

across the country from to the west coast to the Milwaukee area. The evidence

at trial indicated that the defendant was higher up in the conspiracy, working

closely with Luis Gomez, who appears to have been the head of the drug

trafficking organization. All this information supports the conclusion that the

defendant poses a danger of returning to drug dealing if released.

      At his September 26, 2017 detention hearing, the government proffered

that the defendant had talked with co-defendants about a cartel hitman, and

about “put[ting] two in” co-defendant Juan Avina. Dkt. No. 104 at 1. As far as

the court can tell from the minutes of that hearing, the defendant did not

refute these allegations during that hearing. Id. On February 13, 2018, the

defendant asked the court to reconsider the detention order, because the

defendant needed orthodontic work and because his wife needed his help in

caring for their children. Dkt. No. 254. At the March 14, 2018 hearing on that

motion, the defendant argued regarding the allegations of drug dealing that he

was not as involved in the conspiracy as the government appeared to believe.




                                        5

       Case 2:17-cr-00113-PP Filed 04/27/20 Page 5 of 10 Document 710
Dkt. No. 268 at 1. The magistrate judge continued the order of detention. Id. at

268.

       On September 11, 2018, the defendant filed another request for a bail

modification. Dkt. No. 326. At this hearing, the defendant’s lawyer indicated

that he had reviewed the discovery, and had found no intercepted call in which

the defendant threatened to kill anyone. Id. at 3. Counsel argued that given the

complexity of the case, it was not likely to go to trial for at least a year, during

which time counsel would have to travel back and forth to KCDC (fifty miles

one way) to meet with the defendant and prepare for trial. Id. at 2. He proposed

then what he proposes now—that he be released to live with his wife and

children. Id. at 2-3. At the October 2, 2018 hearing on that motion, the

government presented an intercepted call in which someone in California

offered that if he saw Juan Avina, he would “pick him up,” with the defendant

responding, “please do, put three in him.” Dkt. No. 333 at 1. The government

also discussed phone calls between the defendant and members of the cartel,

the ICE detainer, the fact that as an illegal alien the defendant would not be

able to obtain lawful employment if released and the likelihood that the

defendant could flee to Mexico. Id. at 1-2. Defense counsel disputed that the

defendant was ordering a hit, argued that he had been working for a

construction company, reiterated that it would take months for the case to get

to trial, recounted problems he’d had getting access to his client in KCDC and

asserted that the defendant didn’t want to return to Mexico. Id. at 2. While




                                          6

        Case 2:17-cr-00113-PP Filed 04/27/20 Page 6 of 10 Document 710
concerned about defense counsel’s ability to have access to the defendant at

KCDC, Judge Jones ordered the defendant’s continued detention. Id.

      It is against this backdrop that the defendant has filed the current

motion for release. The defendant now has been convicted of a significant drug

trafficking offense. The defendant still has little work history for a man who

was almost thirty years old at the time of his arrest. His construction company

no longer exists, and given his status as an illegal alien and convicted felon, he

would be extremely limited in his options for lawful employment if released. He

remains an illegal alien with an ICE detainer. The least amount of time he can

expect to serve is ten years; the court suspects, given the evidence at trial, that

the court may seek more. The fact remains that the defendant was involved in

a significant drug conspiracy after having been removed from the United States

and returning illegally.

      The one thing that has changed since the defendant last sought release

is the eruption of the COVID-19 pandemic in the United States, and in

Wisconsin. The court acknowledges that this is no small change. The COVID-

19 crisis has turned life upside down, and has greatly impacted people who are

incarcerated. People in custody in a jail or prison are limited in their ability to

practice necessary social distancing and good hygiene. Often incarcerated

defendants have underlying health issues which make them more vulnerable to

severe infection. The court has heard from many prisoners who are stressed

and afraid—including prisoners in facilities with numbers of diagnosed cases

and inmates who have underlying health conditions. The court can imagine


                                          7

        Case 2:17-cr-00113-PP Filed 04/27/20 Page 7 of 10 Document 710
that the defendant is afraid both for himself and for his family. The court also

is concerned to hear that almost two weeks ago, the defendant reported to

counsel that he was feeling ill.

      The defendant’s motion raises two questions: whether the risk posed to

the defendant by being in KCDC outweighs the danger that he will return to

drug dealing if he is released and whether his release may pose other dangers

which his motion does not address. The answers to these questions weigh

against release, even if the defendant had met the §3143 factors.

      This court has been updated weekly on the status of the jails in which

federal detainees are housed. As of last week, there were KCDC inmates on

“Droplet Precautions,” which the CDC prescribes for individuals known or

suspected to have been subjected to respiratory droplets from someone

sneezing, coughing or talking. https://www.cdc.gov/infectioncontrol/basics/

transmission-based-precautions.html. There were, however, no confirmed

cases among inmates. There were several staff out with positive tests or

symptoms. The government recounts the efforts KCDC has taken to prevent the

spread of the virus—temperature checks for key staff before they begin work,

collaboration with local health authorities and an infectious disease committee,

jail staff and contractors wearing masks and cloth masks being given to

inmates, screening and segregating incoming detainees, efforts to limit inmate-

to-inmate contact, cancellation of personal visits, provision of extra cleaning

materials and heightening disinfection, allowing inmates to see medical at any

time. Dkt. No. 709 at 5-6.


                                        8

        Case 2:17-cr-00113-PP Filed 04/27/20 Page 8 of 10 Document 710
      The defendant has not indicated that he is a member of a vulnerable

population. He is thirty-one years old and reported no health problems during

his bond study (his orthodontic issues were related to his braces). Dkt. No. 91

at 1, 3. He does not indicate that he has been exposed to anyone with the

virus. While it is concerning that the defendant reported to his counsel that he

didn’t feel well in mid-April, and that counsel reported that the defendant was

describing virus-like symptoms, the defendant has not provided updated

information indicating that he has been diagnosed with the virus.

      Given this, the court cannot conclude that the risk to the defendant

outweighs the danger he presents to the community if released. This is

especially so given the defendant’s release plan. As the government points out,

the defendant proposes to go home to live with his wife and children. If the

defendant has been exposed to the virus in custody, his return home would

expose his wife and children to that risk.

      The court emphasizes that it does not mean to minimize the defendant’s

concerns about himself or his family. The court very much hopes that the

defendant is healthy, and that his family is safe and healthy. But given the

defendant’s conviction, his history of drug dealing and illegal reentry, the

sentence he faces and the efforts KCDC is taking to control spread, the court

will deny the defendant’s April 15, 2020 motion to modify bail.




                                        9

       Case 2:17-cr-00113-PP Filed 04/27/20 Page 9 of 10 Document 710
     The court ORDERS that the defendant’s motion to modify bail is

DENIED. Dkt. No. 706.

     Dated in Milwaukee, Wisconsin this 27th day of April, 2020.

                                   BY THE COURT:


                                   __________________________________________
                                   HON. PAMELA PEPPER
                                   Chief United States District Judge




                                     10

      Case 2:17-cr-00113-PP Filed 04/27/20 Page 10 of 10 Document 710
